         Case 1:21-cr-00131-PLF Document 35-3 Filed 05/03/21 Page 1 of 7




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                    April 16, 2021

Eugene Ohm
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF COLUMBIA
625 Indiana Avenue, NW, Suite 550
Washington, DC 20004

and

Jerry Ray Smith , Jr.
JERRY RAY SMITH, JR., ATTORNEY AT LAW
717 D Street, NW, Suite 310
Washington, DC 20004


       Re:      United States v. Jason and Chrisine Gerding
                Case No. 1:21-cr-00131-PLF

Dear Mr. Ohm and Smith:

        The Government is supplementing its two prior discovery productions today with a
significant number of investigative matter as well as material that has been under seal and
subject to Rule 6(e). We will continue to supplement the discovery in this case. Enclosed in this
discovery production are the following materials that have been served via USAFx:

             a. Christina Gerding recorded interview with the FBI.
             b. Jason Gerding recorded interview with the FBI.

         FBI Serials and other documentation that have been provided in this discovery production
have been produced in 3 PDF batches as listed below with documents regarding the investigation
of both defendants in this case. To assist in your review of the data, please note that the
documents with file numbers that end in 093 generally emanate from Christina Gerding’s file,
while the documents that end in 095 generally emanate from Jason Gerding’s file, although some
files are cross-referenced each file. I anticipate that additional investigative material will be
         Case 1:21-cr-00131-PLF Document 35-3 Filed 05/03/21 Page 2 of 7




produced pursuant to our “fast track” discovery process within the next couple of weeks to
supplement the items below, and they will be deduplicated and correspond specifically to each
defendant’s investigation. However, you have now been provided with the vast majority of FBI
Serials. Our investigation continues and additional material will be provided along with that
investigation.

        Please note that the documents produced have been redacted to protect the identity of
“tipsters” and their personal information. Also, the “highly sensitive” designations correspond
mainly with material processed through the FBI’s TTK database. If you have any questions,
please contact me.

Here is a summary of the items produced:

   A) Batch 1 of 3

 Serial 1 - Christina Gerding identified as being unlawfully inside the U.S. Capitol during civil
 unrest and opening document
 Serial 2 – noting mages obtained of Christina Gerding at US Capitol
 Serial 3 – noting Open Source photos of Jason Gerding at the U.S. Capitol
 Serial 4 – documenting communication with Central District AUSA regarding forthcoming
 legal process.
 Serial 5 – to cover lead to Springfield Field Office (SI)
 Serial 6 -- documenting approval of a prosecution packet submitted for Christina Gerding.
 Serial 7 -- scrape of Twitter account: @Gerding_Jason
 Serial 8-- interview of tipster
 TTK Report generation date March 31, 2021
 Serial 9 -- TTK Reports 012021-1631/1739 JASON/CHRISTINE GERDING
 Serial 10 -- Arrest Affidavit final draft has been submitted for AUSA approval in DC Federal
 Court.
 Serials 11 and 12 Arrest Warrant(s) and Complaint(s) for Jason and Christina Gerding.
 Serial 13 – TTK review – Public Tip
 Serial 14 – noting issuance of warrant by USDC for the Central District of Illinois
  - These documents follow Serial 14 in this production -- Criminal Complaint re Christina
 Gerding, Sealing Order

 Serial 16—Search of 2418 N. 12th, Quincy, IL

 Serial 17 – Evidence collected at 2418 North 12th St., Quincy, IL

 Serial 18 –TTK review of public tip

 Serial 19 Booking forms for Gerdings

                                                  2
        Case 1:21-cr-00131-PLF Document 35-3 Filed 05/03/21 Page 3 of 7




Serial 20 -noting Christina Gerding arrest and search warrant completed
 - these documents follow Serial 20 in this production
  - Criminal Complaint re Jason Gerding,
 - Affidavit in Support of Criminal Complaint and Arrest Warrant regarding Christina
Gerding and Jason Gerding
 -Sealing Order
-Criminal Complaint and Arrest Warrant documentation regarding Christina Gerding
-TTK records
Serial 21 – noting Christina Gerding arrest and search warrant completed

Serial 22—Child victim/witness information

Serial 24 documenting return of property
Serial 25 –Child victim/witness information
    •    -these documents follow Serial 25 in this production
          ADVICE OF RIGHTS on 1/28/2
         Receipt of Property
Serial 26 – Interview of Christine Gerding
 - these documents follow Serial 26 in this production --CRIMINAL COMPLAINT and ARREST
WARRANT regarding Jason Gerding, and TTK Report

Serial 27 – Operation plan

Serial 28 –noting extraction files
Serial 29 – Digital Evidence Lab Report Examination

Serial 30 – FD-302 -Jason Gerding interview
Serial 31 -TTK review public tip
Serial 32 -TTK review public tip
Serial 33 - noting arrest and search warrant re C. Gerding
Serial 34 -TTK review of public tip
Serial 35 TTK review of public tip
Serial 35 – TTK review of public tip
Serial 36 – documenting uploading of images from C. Gerding’s Apple Iphone to USAfx

These documents follow in sequence after Serial 36 in this production although not
associated with Serial 36—
           •   Receipt of property
           •   TTK Report generation date March 10, 2021
           •   Search Warrant Execution Log
           •   Evidence Collected Item Log
           •   Photographic Log
                                               3
       Case 1:21-cr-00131-PLF Document 35-3 Filed 05/03/21 Page 4 of 7




           •   Application for warrant for search of Gerding residence

Serial 40 -- Fw MPDC TipFw MPD Tips
TTK Report generation date March 31, 2021
Serial 41 –noting conducting social media searches on 10 January 2020, Springfield
Serial 42 – noting tip on 01/07/2021
Serial 43 – noting telephonic interview of tipster
Serial 44 -- TTK review of public tip submitted through http://www.fbi.gov/USCapitol
Serial 45 -- Images from Twitter
Serial 45 --noting review of Twitter account
Serial 46 -- FD-930 Christina L Gerding
Serial 48 – TTK review of public tip
Serial 49 -noting completion of manifest
TTK Report generation date March 8, 2021
1A/1C – noting video of the @Gerding_Jason Twitter account
Images of defendants and social media

  B) Batch 2 of 3

Physical 1A/IC Cover Sheet created from Serial 30 referencing interview notes and
recorded interview
TTK Report generation date February 26, 2021
Serial 2 includes arrest warrants and, orders to seal, and criminal complaints for Gerdings

Serial 8 – Interview of tipster
Serial 10 nothing Arrest Affidavit final draft
Serials 11 Arrest Warrant(s) and Complaint(s) for Jason and Christina Gerding.
Physical 1Z/1C Cover Sheet fo regarding video of @Gerding_Jasopn Twitter
Serial 13 TTK review public tip
Serial 14– noting issuance of warrant by USDC for the Central District of Illinois
 - Application for a Warrant by Telephone, Sealing Order
Serial 15 noting issuance of arrest warrant for the Gerdings
Noting IA - warrants and associated documents – Criminal Complaints, Arrest Warrants,
Serial 17 – Evidence collected at 2418 North 12th St., Quincy, IL
TTK Report – generation date January 29, 2021
Serial 18 –TTK review of public tip

Serial 19 Booking forms for Gerdings

Serial 20 -noting Christina Gerding arrest and search warrant completed
Serial 21 noting Christina Gerding arrest and search warrant completed

                                                4
        Case 1:21-cr-00131-PLF Document 35-3 Filed 05/03/21 Page 5 of 7




Serial 22—Child victim/witness information

-Receipt of property Search Warrant Execution Log
-Evidence Collected Item Log


Serial 23 CART request regarding electronic evidence recovered during search of 2418 N.
12th, Quincy, Illinois
Serial 24 documenting return of property
Serial 25 –Child victim/witness information
-receipt for property
Serial 26 Interview of Chrisina Gerding
Advice of Rights Form
Serial 27 Operational plan

Serial 28 noting extraction files

Serial 29 – Digital Evidence Lab Report Examination

Serial 30 – FD-302 -Jason Gerding interview
Serial 31 - TTK review public tip

Serial –33 noting C. Gerding was arrested and a search warrant was completed
Serial 35 – TTK review public tip
Serial 36 –documenting uploading of images from C. Gerding’s Apple Iphone to USAfx
Serial 37 – TTK review public tip
IA/1C Cover Sheet for referencing photograph taken during the seach of 2418 N.12 th
Street, Quincy, Illinois
-Photographic Log
Serial 38 – noting DEL REX -Digital Evidence Lab Report of Examination
-These materials follow Serial 38 in this production – TTK report regarding tip
Serial 39 – TTK Review of Tip

Serial 40 – Subfile Opening Document regarding Christina Gerding

Serial 41 – notes social media searches


Serial 42 -notes tip provided, TTK report on tip



                                               5
        Case 1:21-cr-00131-PLF Document 35-3 Filed 05/03/21 Page 6 of 7




Serial 43 – FD 302 note tip provided

TTK report – generation date January 19, 2011 regarding public tip
Serial 44 -- TTK review of public tip submitted through http://www.fbi.gov/USCapitol
Serial 45 noting review of Twitter account
Serial 47 FD-930 validated by TREX (Terrorist Member Entry Form)
Serial 48 – TTK review of public tip

Serial 49 -noting completion of manifest

  C) Batch 3 of 3

Serial 1 - Christina Gerding identified as being unlawfully inside the U.S. Capitol during civil
unrest and opening document
Serial 2 – noting mages obtained of Christina Gerding at US Capitol
Serial 3 – noting Open Source photos of Jason Gerding at the U.S. Capitol
Serial 4 – documenting communication with Central District AUSA regarding forthcoming
legal process.
  - These materials follow Serial 4 in this production--
   - Report of Examination by FBI Digital Evidence Laboratory
  -email regarding MPDC tips
Serial 5 – to cover lead to Springfield Field Office
These materials follow Serial 5 in this production--
  - Report of Examination by FBI Digital Evidence Laboratory
 - Unclassified/LES
Serial 6 -- documenting approval of a prosecution packet submitted for Christina Gerding.
These materials follow Serial 6 in this production
 -schematic of evidence collection
-warrant by Telephone or Other Reliable Electronic Means
Serial 7 -- scrape of Twitter account: @Gerding_Jason

Serial 38 – noting DEL REX -Digital Evidence Lab Report of Examination
-These materials follow Serial 38 in this production – TTK report regarding tip
Serial 39 – TTK Review of Tip

Serial 40 – Subfile Opening Document regarding Christina Gerding

Serial 41 – notes social media searches


Serial 43 – FD 302 note tip provided
                                                 6
         Case 1:21-cr-00131-PLF Document 35-3 Filed 05/03/21 Page 7 of 7




 TTK report – generation date January 19, 2011 regarding public tip
 Serial 44 -- TTK review of public tip submitted through http://www.fbi.gov/USCapitol
 Serial 45 noting review of Twitter account
 Serial 47 FD-930 validated by TREX (Terrorist Member Entry Form)
 Serial 48 – TTK review of public tip

 Serial 49 -noting completion of manifest


         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant disclose prior statements of any witnesses defendant intends to call to testify at any
hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if defendant
plans to use one of the defenses referenced in those rules. Please provide any notice within the
time period required by the Rules or allowed by the Court for the filing of any pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                    Sincerely,


                                                    /s/ Anthony L. Franks
                                                    Anthony L. Franks
                                                    Assistant United States Attorney




                                                7
